Citation Nr: 1828312	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a dental disability due to trauma for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran had active service from November 1991 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision that denied service connection for dental condition.  A videoconference hearing was held in June 2015.  The Board remanded the claim in December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary because it does not appear as though the December 2015 remand actions were accomplished.  The December 2015 remand was as follows: 

I.  Service Connection Claim

The Veteran seeks service connection for a dental disability resulting from an injury he sustained to a front tooth in service.  The record in fact reflects that his front tooth was dislodged or knocked back into his mouth when he was hit by someone during a game of basketball.  The Veteran testified that the tooth went from a vertical to a horizontal position. He urged that, although it was treated in service, he now has discoloration of the tooth and surrounding gum area.  He asserts that he has no feeling in that area of his tooth and gum, and his gums are deteriorating around the tooth.  The Veteran also stated in his VA form 9 that he believes some of his service treatment records showing additional dental treatment for the incident are missing.  See VA form 9 received in May 2014. 

Service treatment records indicate the Veteran bumped his top middle tooth in a basketball game in service in April 1992.  The tooth was noted to be reasonably tight in its socket and was pulled back into position.  Tooth #8 was stabilized with a wire splint with no evidence of fracture.  This splint was removed after 10 days.  There was no evidence of abnormality at the time of discharge. 

The Board observes that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the note immediately following this code states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913. 

VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i). 

In service connection claims, VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is competent to testify as to the currently observable condition of his tooth and gums.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

In the instant case, given the evidence of dental trauma in service, and the Veteran's competent testimony as to current tooth and potential bone loss residuals and deterioration due to the trauma, the Veteran should be afforded a VA dental examination so that a dental expert may review the service treatment records to determine whether the dental trauma that occurred in service in April 1992 resulted in the loss of substance of body of maxilla or mandible without the loss of continuity. 

As the Veteran has indicated that some of the service treatment records may be missing, those should be sought on remand prior to the examination.

II.  Dental Treatment Claim

VBA may adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381 (a). 

In this case, the claim of entitlement to service connection for a dental disability for purposes of VA outpatient treatment has not been adjudicated by the RO or referred to VHA for a determination on the relevant questions.  Accordingly, the Board finds that remand, rather than referral, is appropriate. 

A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding service treatment records showing treatment for the April 1992 dental injury.

2.  The Veteran should be scheduled for an appropriate VA medical/dental examination to determine the nature and etiology of the Veteran's dental disability.  Any medically indicated special tests should be accomplished.  After reviewing the records and examining the Veteran, the examiner should describe any non-restorable damage related to the Veteran's in-service dental trauma that occurred in April 1992 and explain whether any current maxillary or mandible bone loss is considered to be at least as likely as not (a 50 percent probability or higher) related to the service-connected dental trauma.  Please also further explain the relationship, if any exists, between the Veteran's disability involving teeth no. 8 and the maxillary or mandible bone loss.

A detailed rational for all opinions expressed should be provided.

3.  Then, readjudicate the above issue on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action

4. Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

5.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

